ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
The Healing Staff                           )      ASBCA No. 59411
                                            )
Under Contract No. FA7014-06-D-0003         )

APPEARANCE FOR THE APPELLANT:                      Adam M. Burton, Esq.
                                                    Counsel

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Anna F. Kurtz, Esq.
                                                   Michelle D. Coleman, Esq.
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 April 2017



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59411, Appeal of The Healing Staff,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals